Citation Nr: 0817741	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  02-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
ankylosis of the left (minor) wrist.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

The instant appeal as to the increased rating claim arose 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Cleveland, 
Ohio.  The appeal as to the service connection claim arose 
from a July 2004 rating decision of the Montgomery, Alabama, 
RO.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's left wrist disorder is manifested by 
ankylosis, which is fixed at an angle of 5 degrees 
dorsiflexion (extension), and 7 or 8 degrees of ulnar 
deviation.

2.  A duodenal ulcer is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for 
ankylosis of the left (minor) wrist have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 
5214 (2007).

2.  A gastrointestinal disorder, claimed as duodenal ulcer, 
was not incurred in or aggravated by service or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Left Wrist Disability

The veteran argues that a higher disability rating is 
warranted for ankylosis of the left wrist.  The law provides 
that disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board has considered the requirements of Hart and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods where the 
veteran's left wrist disability exhibited symptoms that would 
warrant different ratings.

Historically, the veteran fell out of a vehicle in service in 
February 1945 and sustained a simple fracture of the left 
wrist which was surgically reduced.  An October 1945 service 
treatment record (STR) noted that the union of the fracture 
was faulty and he underwent osteotomy in December 1945.  
After service, in December 1953, he reinjured his left wrist, 
dislocating the carpal navicular bone.  

Because of continued pain and weakness in the wrist, fusion 
was performed in January 1955.  Subsequently, a July 1955 
treatment record noted that the veteran's left wrist was 
fixed in a neutral position.  A February 1985 VA treatment 
record noted that the veteran's left wrist was fused in 10 
degrees dorsiflexion and 5 degrees ulnar deviation.

The veteran is currently rated 20 percent disabling for 
ankylosis of the left (minor) wrist under DC 5214.  The next 
higher, 30 percent, evaluation is warranted for ankylosis in 
any other position, except favorable, and the maximum, 40 
percent rating for ankylosis of the minor wrist requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  

The only medical evidence of record developed during the 
current appeal which addresses the rating criteria under DC 
5214 is a July 2007 VA examination report, which noted that 
the veteran's left wrist had no motion in the radiocarpal or 
intercarpal joints.  The examiner reported that the wrist was 
in a position of 5 degrees extension and 7 or 8 degrees of 
ulnar deviation.  

As the veteran's left wrist is fused with ulnar deviation, 
noted in both the 1985 VA treatment record and the 2007 VA 
examination report, one of the alternate criteria for a 40 
percent rating have been met.  Accordingly, an increased 
rating, to 40 percent, for left wrist ankylosis is warranted.  
A 40 percent rating is the maximum provided under DC 5214; 
therefore, there is no basis for a higher schedular rating 
regardless of the level of disability.

As the compensation awarded for the veteran's left wrist 
exceeds the maximum disability rating available under the 
diagnostic code for limitation of motion of the wrist, DuLuca 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.71a, 
DC 5215 (2007).

The Board has considered the application of additional 
diagnostic codes but finds no basis for a higher rating.  
Specifically, a separate, compensable rating is not warranted 
under DC 8616 for ulnar nerve impairment as the medical 
evidence does not demonstrate clinical findings to support a 
separate neurological disability of the left wrist.  Of note, 
the July 2007 VA examiner found that the veteran's grip 
strength was essentially normal and sensation in all areas 
was found to be normal.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321 (b)(1) 
(2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

The Board has considered whether the veteran's left wrist 
ankylosis should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized in recent years for problems with his left 
wrist, and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  He noted during his 2002 VA examination that he 
does yard work and odd jobs for other people occasionally.

Service Connection for Duodenal Ulcer

The veteran contends that service-connected is warranted for 
a duodenal ulcer because he developed an ulcer as a result of 
taking pain medication for his service-connected left wrist 
disorder.  The veteran does not contend, and the evidence 
does not show, that he incurred a duodenal ulcer in service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim prior to that date, the 
amendment is not applicable to the current claim. 

Moreover, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The first question for consideration in evaluating this 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
record fails to demonstrate a diagnosis of duodenal ulcer.  
The veteran reported that he was diagnosed with ulcers in 
1993 or 1994 at the VA Medical Center (MC) in Birmingham, 
Alabama.  See VA From 9 dated March 7, 2005.  

These records have been associated with the claims folder 
and, while they do show treatment for esophagitis, a hiatal 
hernia, and a paraesophageal hernia, they do not contain a 
diagnosis of ulcers.  Moreover, a 1994 barium swallow failed 
to reflect a clinical impression of ulcer(s).

During the course of this appeal, no duodenal ulcer was 
diagnosed.  Barium swallows in 2003 and 2006 concluded there 
was no ulcer.  A November 2003 VA examination reported 
diagnosed a duodenal ulcer by history only, apparently based 
on the veteran's report of a duodenal ulcer in 1993 or 1994.  
Significantly, the 2003 examiner found that any ulcer problem 
had "resolved."

Based on the foregoing, the competent evidence of record does 
not establish current disability of duodenal ulcer.  
Accordingly, the claim of entitlement to service connection 
for that disorder must fail.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).



Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for service-connection, VCAA notice 
is not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Nonetheless, a pre-adjudicatory letter satisfying the first 
three notice requirements under 38 C.F.R. § 3.159(b)(1) was 
sent to the veteran in June 2002.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

While the June 2002 letter did not specifically ask the 
veteran to submit evidence and/or information in his 
possession to the RO, the Board finds that any presumption of 
prejudice in this regard has been rebutted as a reasonable 
person could be expected to understand what was needed based 
on VA correspondence with him over the course of the appeal.  
For example, the June 2002 letter informed him that he could 
send the RO records that would support his claim, like 
private medical records or a medical nexus opinion.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran for 
the service-connection claim prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2004.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, as noted above, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in March 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.
 
The Board acknowledges that the VCAA letter sent to the 
veteran in January 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

First, the purpose of the notice was not frustrated.  That is 
to say, the veteran had actual knowledge that in order to 
substantiate his claim he must provide medical or lay 
evidence demonstrating the effect the worsening of his left 
wrist disability has on his employment and daily life.  In 
correspondence dated in May 2002, he reported that he had 
problems gripping and holding things and that his wrist 
interferes with him trying to work (he is currently retired).  

Moreover, in a written statement dated in December 2002, he 
reported that his wrist disability affected his overall 
ability to hold a job and earn a living.  During his August 
2003 RO hearing he testified as to the impact of the 
worsening of his disability on his daily life.  

Further, with regard to the notice of the relevant diagnostic 
codes and disability ratings in general, a reasonable person 
could be expected to understand what was needed based on VA 
communications with the veteran over the course of the 
appeal.  He was provided the specific requirements necessary 
for entitlement to a higher disability rating for ankylosis 
of a minor wrist in the September 2002 rating decision, in 
the November 2002 statement of the case, and by the hearing 
officer during his personal hearing in 2003.  

Further, notice as to disability ratings in general was 
provided in a February 2004 supplemental statement of the 
case.  The veteran was informed as to the types of medical 
and lay evidence that he may submit (or ask the Secretary to 
obtain) in January 2004 and July 2006 letters and in the VCAA 
regulations provided in the November 2002 statement of the 
case.

The post-adjudicatory notice and opportunity to develop the 
case that was provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim further served to 
overcome any pre-adjudicatory § 5103(a) notice error.  Based 
on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO has obtained VA 
outpatient treatment records.  Moreover, he provided private 
treatment records and a medical article on peptic ulcers.  He 
was also provided an opportunity to set forth his or her 
contentions during the August 2003 hearing before RO 
personnel.  

The veteran was afforded VA medical examinations in 2002 
(wrist), 2003 (ulcer), 2006 (ulcer), and 2007 (wrist) in 
connection with these claims.  Significantly, neither the 
veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

While a health provider in 2002 indicated that the veteran 
was receiving nonspecific "outside" treatment in 2002, in a 
March 2004 statement, he requested that his case be sent to 
the Board.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating, but no more, is granted for ankylosis of 
the left wrist, subject to the laws and regulations governing 
the payment of monetary benefits.

Service connection for a duodenal ulcer is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


